11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Ezequiel Alvarez,                              * From the 42nd District Court
                                                 of Taylor County,
                                                 Trial Court No. 26240A.

Vs. No. 11-17-00282-CR                         * November 21, 2019

The State of Texas,                            * Memorandum Opinion by Stretcher, J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Stretcher, J., and Wright, S.C.J.,
                                                 sitting by assignment)
                                                 (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.